Allowable Subject Matter

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	Regarding independent claims 1 and 11, the prior art of Watanabe (US2012/0113307) discloses that center of the image range 
is utilized as a reference for obtaining a positional relationship between the 
image range and the position of the object of interest, the present invention 
is not restricted to the center, and any other portion may be used as a 
reference. The prior art of Saptharishi (US2014/0132758) discloses that one of the entrance and exit sides of a detection zone is configured to be a certain distance from a ground reference to enable detection of a particular portion of the object of 
interest. The prior art of Landy (US9866788) discloses a conversion process that may be semi or fully automated, and may include a range of alterations, such as pulldown or frame rate conversions, size and/or resolution conversions, addition of content, deletion of content, and so forth. The prior art of Frey (US2015/0256749) discloses a camera module such that the video information has a first frame rate, determining that at least a part of an object of interest is represented in the video information within a frame rate designation region of the video information, causing configuration of the 
camera module to capture the video information at a second frame rate. The prior art of Yamana (US8305477) discloses an image pickup apparatus which has at least an optical zooming function, determines a layout of image data to be picked up by an 
Thus, while many references teaches method and apparatus for object detection based on distance from a ground reference and frame rate conversion based on object of interest in a frame, none of the references alone or in combination, provide a motivation to teach: “ obtain, at a first frame rate, a plurality of first images including an object of interest by using the camera; identify a distance between the object of interest and a reference area which is set based on an input, by using at least some first images of the plurality of first images; based on the distance satisfying a first designated condition, obtain, at a second frame rate higher than the first frame rate, a plurality of second images including the object of interest by using the camera; while obtaining the plurality of second images, identify whether a location of the object of interest at least temporarily belongs to the reference area, by using at least some second images of the plurality of second images; and based on the location at least temporarily belonging to the reference area, generate video which corresponds to the 

Regarding dependent claims 2-10 and 12-15, the claims are allowed as being dependent of claims 1 and 11, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        07/31/2021